Citation Nr: 0637304	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  00-23 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased rating for right knee disability, 
rated as noncompensably disabling for the period prior to 
January 26, 2005, and as 10 percent disabling on and after 
that date.

Entitlement to an increased rating for right ankle 
disability, rated as noncompensably disabling for the period 
prior to April 6, 2005, and as 10 percent disabling on and 
after that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to July 
1999.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was most recently before the Board in 
October 2004, at which time the appeal was allowed in part 
and remanded in part.  While the case was in remand status, 
the originating agency increased the veteran's disability 
rating for his right knee disability to 10 percent, effective 
January 26, 2005.  In addition, his disability rating for his 
right ankle disability was also increased  to 10 percent, 
effective April 6, 2005.  This has not satisfied the 
veteran's appeal and the case has been returned to the Board 
for further appellate action.

The Board also notes that the record reflects that the 
veteran filed a timely notice of disagreement with an April 
2000 rating decision assigning a noncompensable evaluation 
for a low back disability.  In the October 2004 remand, the 
Board instructed the originating agency to issue a statement 
of the case on the low back issue and to inform the veteran 
of the requirements to perfect an appeal with respect to this 
new issue.  The RO did so in April 2006.  It specifically 
informed the veteran of the requirement that he submit a 
substantive appeal within 60 days of its April 2006 letter.  
Thereafter, the low back issue was not addressed in any 
correspondence from the veteran.  Although it was identified 
as an issue on appeal in written argument submitted by the 
representative in October 2006, this argument was submitted 
after the time limit for submitting a substantive appeal and 
it does not appear that the representative intended his 
argument to constitute a substantive appeal.  Instead, it 
appears that the representative simply incorrectly identified 
the low back issue as an issue on appeal since it was listed 
on the title page of the Board's October 2004 remand.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.  If the veteran or his representative is seeking 
appellate review with respect to this matter, he should so 
inform the originating agency, which should respond 
appropriately to any such clarification received from the 
veteran or his representative.


FINDINGS OF FACT

1.  There is no X-ray evidence of arthritis in the veteran's 
right knee.

2.  For the period prior to January 26, 2005, the veteran's 
right knee disability was productive of no limitation of 
motion; instability, locking, subluxation of other 
significant functional impairment.  

2.  For the period beginning January 26, 2005, the veteran's 
right knee disability has been manifested by some limitation 
of flexion; extension has been full; flexion has not been 
limited to less than 45 degrees; and neither locking, 
instability, nor subluxation of the left knee has been 
present. 

3.  Throughout the initial evaluation period, the veteran's 
right ankle disability has been manifested by limitation of 
motion that more nearly approximates moderate than marked.   


CONCLUSIONS OF LAW

1.  The veteran's right knee disability warrants a 
noncompensable disability rating for the initial evaluation 
period prior to January 26, 2005, and a 10 percent rating on 
and after that date.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (2006).  

2.  The veteran's right ankle disability warrants a 10 
percent rating, but not higher, throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  The Board also notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claims were originally 
adjudicated before the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letters mailed in 
April 2001 and April 2006, to include notice that he should 
submit all pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date element of his claims in a letter mailed in 
April 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims on a de novo basis in April 2006.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
That nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.

In an April 2000 rating decision the veteran was granted 
service connection and a noncompensable disability rating for 
both his right knee and right ankle disabilities, effective 
August 1, 1999.  As noted above, the veteran's disability 
ratings for his right knee and right ankle were increased to 
10 percent disabling in an April 2006 rating decision, 
effective January, 26, 2005, for the right knee and April 6, 
2005, for the right ankle.  

In response to his claim for service connection, the veteran 
was provided a VA examination in September 1999.  He 
complained that both his knees gave out at times and that 
twisting gave him problems.  The examiner noted pain at the 
medial joint line of the right knee, but stated that there 
was no varus or valgus instability and that Lachman's test 
was negative.  Some bilateral crepitus was noted.  X-rays of 
the knees showed possible osteochondroma of the right distal 
femur, and the diagnosis was probable osteochondroma of the 
right knee.  With respect to the right ankle, the veteran 
stated that he did not experience any current problems and 
had no instability.  Range of motion was measured with 
dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  
X-rays revealed a small spur over the anterior surface of the 
right tibia.

In June 2000 the veteran underwent a second VA examination.  
He complained of intermittent pain in both his knees but 
stated that there was no active problem.  Range of motion of 
the knees was measured to 0 degrees of extension and to 140 
degrees of flexion.  The examiner did not observe any 
effusion or ligamentous laxity.  X-rays of the knees revealed 
a bony protuberance off the medial right femoral condyle, 
likely representing osteochondroma.  Joint spaces were well-
maintained with no evidence of a fracture or malalignment.  
The diagnosis was a history of osteochondroma.  Similarly, 
the veteran stated that his right ankle was not an active 
problem, although he did note that it occasionally gave out.  
Plantar flexion was measured to 45 degrees with dorsiflexion 
to 10 degrees.  There was no ligamentous laxity, and the 
diagnosis was a history of musculoskeletal pain.

Also of record are outpatient treatment records from the 
Nashville VA Medical Center.  In June 2004 the veteran was 
seen for complaints of right knee and right ankle pain.  
There were no heat, no swelling, no laxity, and negative 
varus and valgus maneuver.  Range of motion measurements were 
within normal limits.  

In response to the Board's remand order, the veteran was 
provided another VA examination on January 26, 2005, to 
determine the severity of his right knee and right ankle 
disabilities.  He stated that he experienced right knee pain 
and had difficulty bending, and that his pain would flare 
with cold weather and increased physical activity.  He stated 
that he did not experience recurrent dislocation or 
subluxation.  Upon physical examination, the examiner 
observed that there were no swelling, no inflammation, and no 
tenderness with deep pressure.  Flexion was measured to 100 
degrees with pain beginning at that point.  The veteran had 
normal varus and valgus reactions, and normal McMurray's and 
Lachman's tests.

With respect to his right ankle, the veteran stated that he 
experienced increased pain when he walked long distances.  He 
had good range of motion with full dorsiflexion to 20 degrees 
and normal plantar flexion to 45 degrees.  Varus and valgus 
angulation were also normal.  X-rays showed minimal 
degenerative changes of the right ankle without evidence of 
fracture, dislocation, or soft tissue abnormality.

The veteran's most recent VA examination was conducted on 
April 6, 2005.  He again complained of right knee pain 
despite taking pain medication and stated that the pain 
increased after strenuous activity.  The veteran also noted 
that he experienced an episode of his right knee locking 
approximately seven months prior and that his knee would give 
way every two to three weeks.  Upon physical examination 
there was no swelling, inflammation, or tenderness noted.  
The veteran was able to fully extend his right knee to 0 
degrees and actively flex to 110 degrees.  Flexion after 
repetitive movements remained at 110 degrees.  Passive 
flexion was 130 degrees with mild pain.  Flexion with 
resistance was to 100 degrees and the veteran complained of 
back pulling and mild pain on the knee.  The veteran's knee 
was stable with normal varus valgus and normal McMurray's and 
Lachman's tests.  X-rays of the right knee were completely 
normal with no evidence of degenerative changes.  On the 
anterior-posterior view, a tiny bony protuberance of the 
medial condyle of the distal right femur was noted that may 
have represented a little osteochondroma.  The diagnosis was 
right knee pain without X-ray evidence of degenerative 
changes.  

The veteran also complained of right ankle pain, made worse 
by strenuous activity.  The appearance of the ankle was 
normal with no swelling, inflammation, or tenderness.  
Dorsiflexion was normal to 20 degrees with mild pain, and 
plantar flexion was normal to 45 degrees.  Varus and valgus 
were normal.  X-rays of the right ankle revealed very minimal 
degenerative changes at the right ankle without evidence of 
fracture, dislocation, or soft tissue abnormality.  The 
diagnosis was right ankle pain with minimal degenerative 
changes.  




General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.


Analysis

Right Knee

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

After review of all the medical evidence, the Board finds 
that the veteran's right knee disability does not warrant a 
compensable rating for the period prior to January 26, 2005, 
or a rating in excess of 10 percent on and after that date.  
In this regard, the Board notes that although the veteran has 
complained of locking and giving way of his right knee, the 
medical evidence shows that he does not have dislocated 
semilunar cartilage and has not undergone removal of 
semilunar cartilage.  In addition, no objective evidence of 
subluxation, instability, or locking in his knee has been 
found.  Throughout the initial evaluation period, no X-ray 
evidence of arthritis of the right knee has been found, and 
extension has remained full.  The veteran was not found to 
have any limitation of motion of his right knee until the VA 
examination on January 26, 2005, nor was objective evidence 
of pain found prior to that date.  

While the January and April 2005 VA examinations disclosed 
some limitation of flexion of the right knee, the currently 
assigned rating of 10 percent contemplates limitation of 
flexion to 45 degrees.  In January 2005, flexion was limited 
to 100 degrees with pain beginning at that point.  Similarly, 
at the April 2005 VA examination, flexion with repetitive 
movement was measured to 110 degrees and to 100 degrees with 
resistance.  With respect to the DeLuca factors, the Board 
notes that while the examiner at the January 2005 examination 
stated that the veteran experienced flare-ups of pain in cold 
weather and after increased physical activity, even when all 
pertinent disability factors are taken into account, it is 
clear that the limitation of flexion of the veteran's right 
knee does not more nearly approximate limitation to 30 
degrees than limitation to 45 degrees, as required for a 
higher rating during the period beginning January 26, 2005.  

The Board has also considered whether there is any other 
schedular basis for granting a higher rating or separate 
compensable rating for the right knee disability during any 
portion of the initial evaluation period, but has found none.  
In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.


Right Ankle

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2005).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The veteran's right ankle disability is currently rated under 
Diagnostic Code 5271, which provides that a 10 percent rating 
is warranted for moderate limitation of motion of an ankle 
and a 20 percent rating is warranted for marked limitation of 
motion of an ankle.  

Although the originating agency has assigned a 10 percent 
rating from April 6, 2005, the date of a VA examination, the 
Board finds that a 10 percent rating is warranted throughout 
the initial evaluation period.  In this regard, the Board 
notes that the functional impairment of the veteran's right 
ankle was found on the VA examination in September 1999 when 
plantar flexion was measured to 30 degrees.  X-rays at that 
time also showed a small spur over the anterior surface of 
the tibia.  In addition, range of motion was also limited at 
the veteran's second VA examination where dorsiflexion was 
measured to 10 degrees.  In the Board's opinion, the medical 
evidence satisfactorily establishes that the veteran has 
experienced moderate limitation of motion of the right ankle 
throughout the initial evaluation period, and is therefore 
also entitled to a 10 percent rating from August 1, 1999, 
through April 5, 2006.  

The Board also finds that the medical evidence of record does 
not demonstrate that a rating in excess of 10 percent is 
appropriate at any time during the initial evaluation period 
as the veteran's right ankle disability has not manifested 
more than moderate limitation of motion.  In this regard, the 
Board notes that dorsiflexion has only been measured as 10 
degrees less than normal and plantar flexion has only been 
measured as 15 degrees less than normal.  In addition, only 
minimal degenerative changes have been noted on X-rays, and 
only mild pain has been observed during range of motion 
tests.  



ORDER

Entitlement to higher initial ratings for right knee 
disability, rated as noncompensable for the period prior to 
January 26, 2005, and as 10 percent disabling on and after 
that date, is denied.

The Board having determined that the veteran's right ankle 
disability warrants a 10 percent rating, but not higher, 
throughout the initial evaluation period, the appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


